Citation Nr: 1146909	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-37 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to basic eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 adverse action by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

Active military service during a period of war by the appellant is not shown.


CONCLUSION OF LAW

The appellant's military service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks non-service-connected pension benefits.  VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).

The appellant's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from June 1978 to August 1979.  This service is during peacetime.

The appellant argues that he should be accorded non-service-connected pension benefits under law.  Although he acknowledges that he did not serve during a statutorily mandated period of war, he nonetheless argues that he served during the Cold War, and that that service should be considered wartime service.

Having reviewed the appellant's contention in light of the record and the law, the Board is of the opinion that the claim must be denied as a matter of law.  The sole question before the Board is whether the appellant has established threshold eligibility for a non-service-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  VA's determination of whether a claimant's service meets these threshold requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A claim by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here, the appellant does not contend, nor does the evidence show that his period of service from June 1978 to August 1979 was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2 (The "Vietnam Era" ended May 7, 1975 and the "Persian Gulf War" did not begin until August 2, 1990).

Although the appellant's essential argument is that the denial of his claim is inequitable, the Board is without authority to grant relief on this basis.  The Board is bound by the law made applicable to it by statute, regulations, and the precedential decisions of the appellate courts, and it is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As a matter of law, the veteran did not serve during a period of war, and his appeal for non-service-connected pension benefits must be denied, since he does not meet the threshold statutory requirement for eligibility for that benefit.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice is not required as the law and not the facts are dispositive and the claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).      

The appellant has not identified any outstanding evidence to be obtained.  Accordingly, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.





                                         (CONTINUED ON THE NEXT PAGE)
ORDER

Basic eligibility for non-service-connected pension benefits is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


